                            .
           Case 1:19-cv-00608-LY Document 63 Filed 07/13/20 Page 1 of 1
                            (
                                                                          .
                    IN THE UNITED STATES DISTRICT COURT
                                                                                     F!LE
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
                                                                                 2O2tJJULI3   AHhit2

CAMRON SNEED,

               Plain t?ff



V.                                                     C.A. NO.: 1:19-cv-608
                                                       Jury Trial
AUSTIN INDEPENDENT
SCHOOL DISTRICT,

               Defendant.


                                         1) 1 I)   I


         Pending before the Court is Austin Independent School District's Unopposed

Motion for Leave to File Summary Judgment Exhibits Under Seal. After considering the

motion, the Court is of the opinion that is should be GRANTED.

         It is, therefore, ordered that Austin Independent School District's Unopposed

Motion for Leave to File Summary Judgment Exhibits Under Seal is hereby GRANTED.

         It is, further, ORDERED that Exhibits 1-49 to AISD's Motion for Summary

Judgment (Dkt. No. 58, Exhibit A) are deemed filed under seal as of the filing of this

Order.

         SIGNED   t>day of             P                            ,   2020.



                                  UNIT       STATES 1ST                  T C URT JUDGE
